HamiltoN, Judge,
delivered tbe following opinion:
This cause coming on to be beard upon tbe application of tbe people of Porto Rico for tbe payment of taxes claimed to be assessed against the real and personal property of tbe St. Johns Gas Company, Limited, for tbe year 1901-2 and tbe year 1902-3, and the'matter being submitted upon proof and argument of counsel,
It seems- to tbe court that under tbe law of Porto Rico tbe lien or privilege for taxes is limited to three years. Pol. Oode, *155§ 316; Civ. Code, § 1824. It is, therefore, unnecessary to discuss the other points raised as to exemption of this property as belonging to the United States, and indefiniteness and staleness of claim. Admitting the competency and materiality of all the evidence offered on behalf of the people of Porto Rico, it would still result that they could not recover.
It follows that the application for payment of taxes for the years in question must be denied, and it is so ordered.